                           Case 4:20-cr-00031-JM Document 21 Filed 08/11/20 Page 1 of 6
AO 245B (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet 1



                                            UNITED STATES DISTRICT COURT
                                                            Eastern District of Arkansas
                                                                           )
              UNITED STATES OF AMERICA                                     )      JUDGMENT IN A CRIMINAL CASE
                                    V.                                     )
                       VALENCIA J. JORDAN                                  )
                                                                           )      Case Number: 4:20-cr-00031-JM-1
                                                                           )      USM Number: 33189-009
                                                                           )
                                                                           )       R. Brannon Sloan, Jr.
                                                                           )      Defendant's Attorney
THE DEFENDANT:
                                                                                                                  FILED
!i1' pleaded guilty to count(s)          Count 1 of Information                                              U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT A.RKANSAS
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.
                                                                                                                                   DEPCLERK
The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended
18   u.s.c. § 641                   Theft of government money, a Class C felony                             9/20/2017                      1




       The defendant is sentenced as provided in pages 2 through          _ _6_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                    N/A                         Dis      Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.




                                                                          JAMES M. MOODY JR., U.S. DISTRICT JUDGE
                                                                         Name and Title of Judge
AO 2458 (Rev. 09/19)
                           Case 4:20-cr-00031-JM Document 21 Filed 08/11/20 Page 2 of 6
                       Judgment in a Criminal Case
                       Sheet 4-Probation
                                                                                                                      2_ of
                                                                                                      Judgment-Page _ _                6
 DEFENDANT: VALENCIA J. JORDAN
 CASE NUMBER: 4:20-cr-00031-JM-1
                                                            PROBATION
You are hereby sentenced to probation for a term of:
     FIVE (5) YEARS




                                                     MANDATORY CONDITIONS
I.  You must not commit another federal, state or local crime.
2.  You must not unlawfully possess a controlled substance.
3.  You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
    probation and at least two periodic drug tests thereafter, as determined by the court.
           D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check ifapplicable)
4.   ~ You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
5.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
6.   D You must participate in an approved program for domestic violence. (check ifapplicable)
7.   D You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check ifapplicable)
8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
    fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 09/19)
                          Case 4:20-cr-00031-JM Document 21 Filed 08/11/20 Page 3 of 6
                       Judgment in a Criminal Cmc:
                       Sheet 4A - Probation
                                                                                                   Judgment-Page _   ___,3,,___   of   --~6___
DEFENDANT: VALENCIA J. JORDAN
CASE NUMBER: 4:20-cr-00031-JM-1

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
       you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without frrst getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                      Date
AO 24S8 (Rev. 09/19}
                          Case 4:20-cr-00031-JM Document 21 Filed 08/11/20 Page 4 of 6
                       Judgment in a Criminal Cuc
                       Sheet 48 - Probation
                                                                                              Judgment-Page    4     of          6
DEFENDANT: VALENCIA J. JORDAN
CASE NUMBER: 4:20-cr-00031-JM-1

                                               ADDITIONAL PROBATION TERMS
 14) The defendant must participate under the guidance and supervision of the probation office in a substance abuse
 treatment program which may include drug and alcohol testing, outpatient counseling, and residential treatment. The
 defendant must abstain from the use of alcohol during treatment. The defendant will pay for the cost of treatment at the
 rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the
 probation office. In the event the defendant is financially unable to pay for the cost of treatment, the co-pay requirement
 will be waived.

 15) The defendant must participate in a mental health treatment program under the guidance and supervision of the
 probation office. The defendant will pay for the cost of treatment at the rate of $10 per session, with the total cost not to
 exceed $40 per month, based on ability to pay as determined by the probation office. In the event the defendant is
 financially unable to pay for the cost of treatment, the co-pay requirement will be waived.

 16) The defendant must provide the probation officer with access to any requested financial information (including
 unexpected financial gains) and authorize the release of any financial information. The probation office may share financial
 information with the U.S. Attorney's Office.

 17) The defendant must not incur new credit charges or open additional lines of credit without the approval of the probation
 officer unless all criminal penalties have been satisfied.
                            Case 4:20-cr-00031-JM Document 21 Filed 08/11/20 Page 5 of 6
AO 24S8 (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet S - Criminal Monetary Penalties
                                                                                                         Judgment- Page   -~5-     of        6
 DEFENDANT: VALENCIA J. JORDAN
 CASE NUMBER: 4:20-cr-00031-JM-1
                                                CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment              Restitution               Fine                    AVAA Assessment*           JVTA Assessment**
TOTALS              S 100.00                 S 41,831.00            S 0.00                      S 0.00                    S 0.00


 D The determination of restitution is deferred until - - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such determination.

 ~ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned pa~ent, unless specified otherwise in
       the priori!)' or~er or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664{1), all nonfederal victims must be paid
       before the Umted States 1s paid.

 Name of Payee                                                  Total Loss***                   Restitution Ordered       Priority or Percentage
  Social Security Administration -                                                                       $41,831.00

   Debt Management Section




TOTALS                                s ______o_._oo_                            $
                                                                                     ----------
                                                                                                   41,831.00


D      Restitution amount ordered pursuant to plea agreement $
                                                                         ----------
D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

!ill   The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       !ill   the interest requirement is waived for the        D fine    !ill   restitution.

       D the interest requirement for the           D fine       D restitution is modified as follows:

* Amy, VickyVand Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
•• Justice for ictims of Trafficking A.ct of2015, Pub. L. No. 114-22.
••• Findings for the total amount of losses are required under Chapters 109A, 110, l IOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 09/19)
                            Case 4:20-cr-00031-JM Document 21 Filed 08/11/20 Page 6 of 6
                        Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments
                                                                                                              Judgment- Page   _6..___   of      6
DEFENDANT: VALENCIA J. JORDAN
CASE NUMBER: 4:20-cr-00031-JM-1

                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ill    Lumpsumpaymentof$            41,931.00           due immediately, balance due

              •      not later than                                , or
              liZI   in accordance with   •    C,    •    D,   •    E,or     liZI   F below; or

 B    D Payment to begin immediately (may be combined with                 D C,         D D, or     D F below); or
 C     D Payment in equal      _____ (e.g., weekly, monthly, quarterly) installments of S _ _ _ over a period of
             _ _ _ _ _ (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal          _____ (e.g., weekly, monthly, quarterly) installments of S ___ over a period of
                                         to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
             _ _ _ _ _ (e.g., months or years),
              term of supervision; or
 E     D Payment during the term of supervised release will commence within _____ (e.g.,              30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
 F     liZl Special instructions regarding the payment of criminal monetary penalties:
               Restitution is due immediately. Beginning the first month of probation, payments will be 10 percent per month of
               the defendant"s monthly gross income. Interest is waived.




Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment ofcriminal mone!aJ'Y penalties is due during
the period of imprisonment. All criminal mone~_penaHies, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the crerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D    Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                    Joint and Several              Corresponding_ Payee,
      (including defendant number)                         Total Amount                       Amount                         if appropnate




 D The defendant shall pay the cost of prosecution.
 D    The defendant shall pay the following court cost(s):

 D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Pa}'!!lents shall be a_pplied in the following order: (1) assessment, (2) restitution princ!J?al, (3) restitution interest, (4) AVAA assessment,
(5} fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs, mcluding cost of
prosecution and court costs.
